Citation Nr: 0000896	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-50 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular evaluation for post-
traumatic joint disease of the right knee, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran had active service from May 1973 to August 1975 
and from October 1978 to October 1983.

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that assigned an increased (10 percent) 
schedular evaluation for service-connected residuals of non-
displaced fracture of the right patella.  The veteran 
appealed for a higher rating and for extraschedular 
consideration.

In November 1997, the Board remanded the case to the RO for 
additional development.  After the requested development was 
accomplished, the case was returned to the Board.  

In a May 1999 decision, the Board denied the claim for an 
increased rating.  In that decision, the Board remanded the 
issue of entitlement to an extraschedular evaluation for the 
service-connected right knee disability for additional 
development.  The RO has accomplished the requested 
development to the extent possible and has issued a 
supplemental statement of the case addressing an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  The 
case is now ready for Board adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of this appeal has been obtained.

2.  This disability is not productive of such an exceptional 
or unusual disability picture as to render impractical the 
applicability of the regular schedular standard.


CONCLUSION OF LAW

An extra-schedular rating for post-traumatic joint disease of 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The complete factual background of this appeal is contained 
in the Board's May 1999 decision.  According to an October 
1998 examination report, the veteran complained of right knee 
pain, stiffness, locking, giving away, fatigue, and lack of 
endurance.  He reported three to four flare-ups per week 
lasting 10 to 12 hours each.  He estimated that knee pain 
resulted in losing about 15 days of work in the past year.  
His knee pain reportedly affected most daily activities.  The 
diagnosis was post-traumatic degenerative joint disease of 
the right knee patellofemoral joint.  In an addendum, the 
examiner noted that during flare-ups, the pain would result 
in the veteran's inability to work; however, there was no 
pathology felt to result in any increased weakness, 
fatigability, or incoordination secondary to increased pain.

Subsequent to the May 1999 Board remand, the RO sent a letter 
to the veteran requesting that he provide additional 
information and evidence concerning lost time from work and 
any other evidence that the knee disability had caused lost 
time from work.  The RO's letter is dated July 16, 1999.  The 
RO further requested that the veteran provide that 
information as soon as possible, preferably within 60 days.  
The letter appears to bear the veteran's correct mailing 
address and has not been returned by the U. S. Postal Service 
as undeliverable.  No further evidence or response was 
received from the veteran. 

The RO issued a supplemental statement of the case in 
September 1999 that considered an extraschedular rating.  The 
cover letter accompanying the supplemental statement of the 
case informed the veteran that he had an additional 60 days 
to make any comment.

II.  Legal Analysis

The record shows that the veteran's claim is well grounded, 
meaning that it is plausible.  The Board finds that all 
relevant evidence for equitable disposition of this claim has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  

38 C.F.R. § 3.321(b) (1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.

The Board notes that frequent periods of hospitalization have 
not been shown or alleged.  Neither does the evidence show 
that this disability has resulted in marked interference with 
the veteran's employment or that other remarkable factors 
warranting an extra-schedular rating exist in this case.  
Although the veteran "estimated" that he lost 15 days of work 
per year because of knee pain, he did not submit evidence, 
beyond his original estimate, of any actual work loss due to 
the knee.  The Board notes that a physician has opined that 
flare-ups of knee pain would preclude working at times.  This 
evidence is favorable; however, again, there has not been any 
information submitted showing that the knee has actually 
caused any lost time from work.  

Some impairment of earning potential is conceded in the 10 
percent rating assigned.  Beyond that, there has been no 
showing that the disability is productive of such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard.  Neither the veteran's statements nor the medical 
records show that his service-connected post-traumatic joint 
disease of the right knee, standing alone, warrants 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).



ORDER

The claim for an extra-schedular evaluation for post-
traumatic joint disease of the right knee is denied.



		
	R. E. SMITH	
	Acting Member, Board of Veterans' Appeals



 

